Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: The following limitations are the reasons the independent claims are in condition for allowance:  Regarding independent claim 1:  processing, by the CNN based reference synthesized view enhancement logic implementing one or more of the learned CNN models, input texture video data and depth video data by considering geometric and compression distortions according to characteristics of synthesized views of the input texture video data and depth video data to configure the input texture video data and depth video data for distortion elimination in a synthesized view; providing texture and depth encoding logic for joint texture and depth encoding of texture video data and depth video data; and encoding, by the texture and depth encoding logic, the texture video data and depth video data configured for distortion elimination by the CNN based reference synthesized view enhancement logic to provide CNN based synthesized view quality enhancement encoded video data.  These limitations in combination with the intervening limitations and dependent claims put claims 1-13 into condition for allowance.  
Regarding independent claim 14:  provide distortion elimination in a synthesized view using CNN based reference synthesized view enhancement logic implemented in the at least one processor executing the processor-readable code having learned CNN 
Regarding independent claim 24:  providing CNN based post-processing logic having learned Convolutional Neural Network (CNN) models configured to remediate mixed distortions with both warping distortion and compression distortion; processing, by the CNN based post-processing logic, texture video data and depth video data decoded from encoded video data to reduce artifacts in a synthesized view; and generating, by a virtual viewpoint generator, the synthesized view using the texture video data and depth video data processed by the CNN based post-processing logic.  These limitations in combination with the intervening limitations and dependent claims put claims 24-26 into condition for allowance.  Therefore claims 1-18 and 21-26 are in condition for allowance.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES N HICKS whose telephone number is (571)270-3010.  The examiner can normally be reached on Monday-Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CNH/
/Mulugeta Mengesha/Primary Examiner, Art Unit 2424